Case: 20-10245     Document: 00515622521         Page: 1     Date Filed: 11/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 2, 2020
                                  No. 20-10245                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Revion Daymon Long,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-328-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Appellant Revion Daymon Long pleaded guilty to being a felon in
   possession of a firearm. He was sentenced to an above-Guidelines term of
   120 months imprisonment. On appeal, he argues that the sentence is
   substantively unreasonable because it did not adequately consider Long’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10245      Document: 00515622521          Page: 2   Date Filed: 11/02/2020




                                    No. 20-10245


   difficult upbringing. Additionally, he argues that the district court erred by
   ordering that the sentence to the instant offense run consecutively to any
   sentence imposed for a pending state failure to identify charge, as the state
   charge should have been considered relevant conduct to the federal charge.
          We review the substantive reasonableness of a sentence under the
   abuse-of-discretion standard, whether the sentence is inside or outside of the
   guidelines range. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th
   Cir. 2008). A sentence above the Guidelines range is unreasonable if it “(1)
   does not account for a factor that should have received significant weight, (2)
   gives significant weight to an irrelevant or improper factor, or (3) represents
   a clear error of judgment in balancing the sentencing factors.” United States
   v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
          When imposing an above-guidelines sentence, the district court
   “must more thoroughly articulate its reasons” than for a within Guidelines
   sentence, though it “need not engage in robotic incantations that each [18
   U.S.C. § 3553(a)] factor has been considered.” Smith, 440 F.3d at 708
   (internal quotation marks and citation omitted). This court “owes deference
   to the district court's determination of the appropriate sentence based on the
   § 3553(a) factors and may not reverse the district court's ruling just because
   it would have determined that an alternative sentence was appropriate.”
   United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008).
          Long fails to make the requisite showing that the sentence is
   substantially unreasonable. The district court heard the parties’ arguments
   and agreed with the Government that a sentence of 120 months was
   appropriate for the purpose of deterrence, a proper consideration (see 18
   U.S.C. § 3553(a)), as Long “has been a prolific thief over this approximately
   12 year period and the previous punishments have not deterred him.”




                                         2
Case: 20-10245      Document: 00515622521           Page: 3    Date Filed: 11/02/2020




                                     No. 20-10245


   Investigation into the instant case revealed that Long had illegally possessed
   or dealt 67 firearms.
          The district court’s decision to impose a consecutive, rather than
   concurrent, sentence pursuant to U.S.S.G. § 5G1.3 is reviewed de novo.
   United States v. Rangel, 319 F.3d 710, 714 (5th Cir. 2003). However, it is not
   clear that Long preserved the error for appeal, potentially subjecting it to
   plain error review. United States v. Torrez, 40 F.3d 84, 86 (5th Cir. 1994); see
   United States v. Krout, 66 F.3d 1420, 1433-34 (5th Cir. 1995) (applying plain-
   error review to consecutive sentencing issue when defendant’s objection
   cited no legal basis). This court does not reach the issue, as Long’s claim fails
   under either standard. See United States v. Rodriguez, 523 F.3d 519, 525 (5th
   Cir. 2008).
          General relevant conduct principles determine whether convictions
   are relevant to one another for purposes of concurrent and consecutive
   sentences. §5G1.3(c). The district court could have inferred from the
   presentence report that Long did not possess a firearm when he was arrested
   and committed the state-law offense of failing to identify himself. See United
   States v. Caldwell, 448 F.3d 287. 290 (5th Cir. 2006). The district court’s
   finding that Long’s state offense was not relevant conduct to his federal
   offense was not clearly erroneous. See United States v. Brummett, 355 F.3d
343, 344 (5th Cir. 2003). Assuming, arguendo, that the failure to identify
   charge was relevant to the felon in possession of a firearm charge, any error
   is harmless. See United States v. Halverson, 897 F.3d 645, 651 (5th Cir. 2018).
   After explaining that the sentence was needed for deterrence, the district
   judge explicitly stated that “even if I'm wrong as to any of my rulings on any
   of the objections or running any of the sentences consecutive or concurrent,
   I believe this sentence is needed for these reasons.” The district judge’s
   statement convincingly shows that he had a specific sentence in mind and




                                          3
Case: 20-10245     Document: 00515622521         Page: 4   Date Filed: 11/02/2020




                                  No. 20-10245


   would have imposed it notwithstanding the error. See Halverson, 897 F.3d at
   651.
          Accordingly, the judgment of the district court is AFFIRMED.




                                       4